UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 02-4246



In Re: CHARLES RICE, JR.,

                                                          Petitioner.



         On Petition for Writ of Mandamus.     (CR-99-136)


Submitted:   April 18, 2002                 Decided:   April 26, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles Rice, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Rice, Jr., has filed a petition for a writ of mandamus

seeking an order from this court directing the Federal Bureau of

Prisons to transfer him from a federal correctional institution in

Maryland to one in Virginia.    Mandamus relief is available only

when the petitioner has a “clear right to the relief sought.”   In

re First Fed. Sav. & Loan Ass'n, 860 F.2d 135, 138 (4th Cir. 1988).

Further, mandamus is a drastic remedy and should only be used in

extraordinary situations.   Kerr v. United States Dist. Court, 426

U.S. 394, 402 (1976). Mandamus relief is only available when there

are no other means by which the relief sought could be granted, In

re Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may not be used as

a substitute for appeal.    In re Catawba Indian Tribe, 973 F.2d

1133, 1135 (4th Cir. 1992).    The party seeking mandamus relief

carries the heavy burden of showing that he has “no other adequate

means to attain the relief he desires” and that his entitlement to

such relief is “clear and indisputable.”    Allied Chem. Corp. v.

Daiflon, Inc., 449 U.S. 33, 35 (1980).

     Rice has failed to show that he has a clear right to the

relief sought. See 18 U.S.C. § 3621(b) (1994) (granting the Bureau

of Prisons plenary power to designate place of confinement); Olim

v. Wakinekona, 461 U.S. 238, 245-49 (1983) (discussing requests for

transfers between state institutions).   Moreover, Rice may raise

his claims by way of an action pursuant to Bivens v. Six Unknown


                                 2
Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

Accordingly, although we grant leave to proceed in forma pauperis,

we deny Rice’s petition for a writ of mandamus.         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         PETITION DENIED




                                    3